      Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

TONY DUINO,                                                   Civil Action No.:
                                                              18-cv-10249
                               Plaintiff,

       v.

CEM WEST VILLAGE, INC., and
STEPHAN MARSAN

                               Defendants.

DECISION AND ORDER GRANTING PLAINTIFF’S MOTION TO REMAND FOR
             LACK OF SUBJECT MATTER JURISDICTION

McMahon, CJ:

       Plaintiff Tony Duino (“Plaintiff”) initiated this action against Defendant CEM West

Village, Inc. (“CEM”) on September 20, 2018 in New York State Court. Plaintiff alleges that,

on July 23, 2018, he fell down a staircase in an apartment located within 149 West 10th

Street, New York, New York. Naming CEM as the only defendant, the complaint claims that

Plaintiff suffered severe personal injuries due to CEM’s negligence. CEM owns 149 West

10th Street and is the landlord of the apartment where Plaintiff was allegedly injured. It is a

Delaware corporation with its principal place of business in California. Plaintiff is a New

York resident.

       On July 15, 2019, Plaintiff filed an amended complaint, joining Stephan Marsan

(“Marsan”) to this action. Defendant Marsan, also a New York resident, is the leaseholder of

the apartment in which this incident allegedly occurred.

       Plaintiff now moves to remand this action to the New York State Supreme Court,

pursuant to 28 U.S.C. § 1447(e), because the joinder of Marsan, a non-diverse party, divests

this Court of diversity subject matter jurisdiction under 28 U.S.C. § 1332(a).

       Plaintiff’s motion is GRANTED.




                                                                                                  1
        Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 2 of 9



                                       BACKGROUND

   I.       Parties

   Defendant CEM owns 149 West 10th Street and is the landlord of the apartment therein

where the incident giving rise to this action allegedly occurred. (Mem. of L. in Supp. of Pl.’s

Mot. to Remand This Matter to N.Y. State Ct. Based on Lack of Complete Diversity 1, Dkt

No. 52.) CEM is a Delaware corporation with its principal place of business in California.

(Id. at 2.) Defendant Marsan, a New York resident, is the leaseholder of the apartment where

the alleged incident occurred. (Id. at 1.) Plaintiff, like Marsan, is a New York resident. (Id.)

   II.      Removal to Federal Court

         Plaintiff alleges that he suffered severe personal injuries due to CEM’s negligence as

a result of falling down a staircase in an apartment owned by CEM located within 149 West

10th Street. Dkt. No. 52, Pl.’s Mem. at 1. The original complaint was filed in New York State

Court in New York County on September 20, 2018, based on the location of CEM’s property.

Id. A month after filing the complaint, on October 25, 2018, Plaintiff moved to amend his

pleading to change his domicile from New Jersey to New York. (Def. CEM W. Vill. Inc.’s

Br. in Opp’n to Mot. to Remand to N.Y. State Ct. 1–2, Dkt. No. 53.)

         CEM removed this action to the Southern District of New York on November 18,

2018, based on diversity of citizenship. Id. Noting that Plaintiff’s amended complaint

identified both Plaintiff and CEM as New York residents, this Court issued a Memorandum

Endorsement Order ordering both parties to show cause as to why this matter should not be

remanded. (Id. at 3, Ex. E.) CEM submitted a response that demonstrated there was complete

diversity between Plaintiff and CEM, to which Plaintiff acquiesced. (Id at 3, Ex. F.)

         For the next six months, discovery proceeded under the direction of Magistrate Judge

Sarah Netburn. On June 7, 2019, CEM produced Marsan on its behalf for examination. (Dkt.

No. 52, Pl.’s Mem. at 2.) In his deposition, Marsan stated that he had a written lease with



                                                                                                   2
      Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 3 of 9



CEM and rented the apartment where the alleged incident occurred. (Id.) On June 19, 2019,

CEM produced a one-year lease between CEM as landlord and Marsan as tenant, dated

January 1, 2018. (Dkt. No. 52, Pl.’s Mem. at 3); (Pl.’s Br. in Reply to Opp’n to Mot. to

Remand This Matter to N.Y. State Ct. and in Further Supp. of this Mot. 2, Dkt. No. 54.)

       In a scheduling order entered July 1, 2019, the court set July 15, 2019 as the final date

for the filing of amended pleadings. (Req. for Extension of Disc. Deadlines with Consent of

All Parties 1, Dkt. No. 21.) On July 12, 2019 – within the time period – Plaintiff filed an

amended complaint to join Marsan to this action, alleging that Marsan was also liable for

Plaintiff’s injury. (Dkt. No. 53, Def.’s Br. at 2.) Though the amended complaint initially

listed California as Marsan’s domicile, subsequent discovery revealed that Marsan resides in

New York. (Id. at 4.) Therefore, Plaintiff now moves to remand this action to New York

State Court, asserting that the joinder of Marsan, a New York resident, destroys complete

diversity between the parties. (Id. at 5–6.)

                                         DISCUSSION

I. Joinder and Remand under § 1447(e)

       Under Section 1441(a) of Title 28 of the United States Code, any civil action brought

in state court may be removed to federal court when the federal court has “original

jurisdiction” over the subject matter of that action. 28 U.S.C. § 1441(a). Federal courts have

original jurisdiction in actions “where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interests and costs, and is between citizens of different states.” 28

U.S.C. § 1332. Federal diversity subject matter jurisdiction additionally requires complete

diversity of citizenship, and so no plaintiff may be a resident of the same state as any

defendant. Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806). Furthermore, remand is required

“if at any time before the final judgement it appears that the district court lacks subject matter

jurisdiction.” 28 U.S.C. § 1447(c). “The removal statute, especially with reference to



                                                                                                 3
      Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 4 of 9



diversity jurisdiction cases, must be strictly construed. Any doubts as to removability should

be resolved in favor of remand.” Payne v. Overhead Door Corp., 172 F. Supp. 2d 475, 477

(S.D.N.Y. 2001).

       This Court must first evaluate whether Marsan was properly joined in this action

pursuant to Rule 20 of the Federal Rules of Civil Procedure. Briarpatch Ltd., L.P. v. Pate, 81

F. Supp. 2d 509, 515 (S.D.N.Y 2000). § 1447(e) gives courts discretion to permit or deny

joinder of a diversity-destroying defendant. 28 U.S.C. § 1447(e). When deciding whether to

permit the joinder of a non-diverse party, courts in this district conduct a two-prong analysis.

Wyant v. Nat’l R.R. Passenger Corp., 881 F. Supp. 919, 922 (S.D.N.Y. 1995). First, the party

must have properly been joined according to Rule 20 of the Federal Rules of Civil Procedure.

Id. Second, joinder of that party must be “consistent with principles of fundamental fairness.”

Id.

II. Joinder is Permissible Pursuant to F.R.C.P. 20(a)(2)

       Rule 20(a)(2) of the Federal Rules of Civil Procedure provides that persons may be

joined in an action as defendants if (A) “any right to relief is asserted against them jointly,

severally, or in the alternative with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences” and (B) “any question of law or fact

common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Both elements are

clearly satisfied in this case. The right to relief asserted against both CEM, the landlord of the

apartment, and Marsan, the leaseholder of the apartment, arise from the same alleged fall.

Additionally, Plaintiff’s claim against CEM will include many of the same questions of law

and fact as Plaintiff’s claim against Marsan. Therefore, joinder is permissible under Fed. R.

Civ. P. Rule 20(a)(2). See M.S.S. Const. Corp. v. Century Sur. Co., No. 15 CIV. 2801 ER,

2015 WL 6516861, at *6 (S.D.N.Y. Oct. 28, 2015) (quoting United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 724 (1966)); Ruiz v. Forest City Enter., Inc., No. 09 Civ.



                                                                                                  4
      Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 5 of 9



4699(RJD)(MDG), 2010 WL 3322505, at *1 (E.D.N.Y. Aug. 20, 2010) (“Because federal

courts should ‘entertain[] the broadest possible scope of [an] action consistent with fairness to

the parties,’ the ‘joinder of claims, parties and remedies is strongly encouraged.’”) .

III. A Balancing of Factors Weighs in Favor of Joinder and Remand

       Having decided that the joinder of Marsan, a non-diverse party, is permissible under

Rule 20, this Court must next decide whether the joinder would be “consistent with principles

of fundamental fairness.” Nazario v. Deere & Co., 295 F. Supp. 2d 360, 363 (S.D.N.Y.

2003). Under this test, the following four factors are considered: (1) any delay, as well as the

reason for delay, in seeking joinder; (2) resulting prejudice to defendant; (3) likelihood of

multiple litigation; and (4) plaintiff’s motivation for the amendment. Id. Joinder is permitted

when these factors weigh in the moving party’s favor, even if it divests the court of diversity

jurisdiction and requires remand. Id.

A. Delay in Seeking Joinder, and any Reason for Delay

       First, this Court must consider any delay that occurred when filing the joinder. CEM

argues that Plaintiff’s delay in joining Marsan was of “sufficient length” to warrant denying

the motion to remand. (Dkt. No. 53, Def.’s Br. at 5.)

       Plaintiff responds that until CEM disclosed a copy of Marsan’s lease to the apartment,

Plaintiff was unaware that Marsan was the tenant of record for the apartment. (Dkt. No. 54,

Pl.’s Br. at 3.) Therefore, Plaintiff claims that any delay in joinder is due to CEM’s failure to

timely provide a copy of the lease. (Id.)

       Plaintiff moved to join Marsan in July 2019, eight months after Defendant removed

this action to federal court in November 2018. See Nazario, 295 F. Supp. 2d at 363. (“Delay

in seeking [joinder] is measured from the date of removal.”). It is true that some courts in this

District have found five months from removal to be an unreasonable delay weighing against

joinder. See Nazario, 295 F. Supp. 2d at 363 (“Plaintiff’s decision to wait five months to



                                                                                                    5
      Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 6 of 9



bring this motion [to join defendants] is without justification.”); Juliano v. Toyota Motor

Sales, U.S.A., Inc., 20 F. Supp. 2d 573, 576 (S.D.N.Y. 1998) (stating that plaintiff

“unjustifiably” moved to join defendant five months after removal).

        However, the fundamental fairness test also requires courts to consider any reason for

the delay. See Hosein v. CDL W. 45th St., LLC, No. 12 CIV. 06903, 2013 WL 4780051, at *5

(S.D.N.Y. June 12, 2013) (“While a delay of six months is not insignificant, the court

concludes that a delay of six months in the circumstances of this case is excusable.”). Here,

CEM waited until June 2019 -- nine months after the inception of this lawsuit and a week

after CEM produced Marsan as a witness for examination -- to disclose a copy of Marsan’s

lease. Less than a month later, Plaintiff moved to join Marsan as an additional defendant. See

id. (viewing plaintiff’s delay in light of defendant’s failure to promptly provide records and

addresses of potential defendants). Therefore, because Plaintiff was “‘not in possession of the

full facts when [he first filed] the suit,’ and it was after discovery that [Plaintiff] ‘learned that

[Marsan] might be as liable as [CEM],’” Plaintiff did not delay unreasonably in joining

Marsan as a defendant. Ambac Assur. Corp. v. EMC Mortg. Corp., No. 08 CIV.9464 RMB

THK, 2011 WL 566776, at *3 (S.D.N.Y. Feb. 8, 2011) (citing Acme Elec. Corp. v. Sigma

Instruments, Inc., 121 F.R.D. 26, 28 (W.D.N.Y. 1998)); see Hosein, 2013 WL 4780051, at *5

(finding that defendants’ delay mitigated plaintiff’s delay).

B. Prejudice to Defendant

        Second, CEM states that joinder will be prejudicial. (Dkt. No. 53, Def.’s Br. at 4.)

Though Defendants properly removed this action to this Court and have an interest in

litigating in this forum, “these facts alone do not suffice.” Cooper v. Trustees of Coll. Of Holy

Cross, No. 13 Civ. 8064(KPF), 2014 WL 2738545, at *8 (S.D.N.Y June 17, 2014); Nazario,

295 F. Supp. 2d at 364 (“Though Deere has an interest in defending against this action in this

forum, and though removal to this Court was properly executed, for purposes of this factor



                                                                                                    6
      Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 7 of 9



we discern no prejudice to Deere which alone would warrant denying plaintiff’s motion.”).

Moreover, CEM neither articulates any prejudice it would suffer if joinder were allowed, nor

contends that permitting joinder would require it to “revise or abandon [its] litigation

strategy.” Durstenberg v. Electrolux Home Prod., Inc., No. 15 CIV. 9277 (CM), 2016 WL

750933, at *2 (S.D.N.Y. Feb. 23, 2016) (citing Nazario, 295 F. Supp. 2d at 364) (“Even if

there had been discovery, that alone would not suffice to find prejudice, as long as

Defendants would not be forced to revise or abandon their litigation strategy as a result.”).

There is no reason to believe that a justice of the New York State Supreme Court will not

simply take the case as it stands, with no need to repeat discovery already undertaken.

Therefore, because CEM will not be unduly prejudiced by the joinder, this factor weighs in

favor of remand as well.

C. Likelihood of Multiple Litigation

        Third, this Court must “consider whether denying joinder could result in two parallel

litigations—one in state court and one in federal court.” Hosein, 2013 WL 4780051, at *6.

The parties here do not dispute this point. If joinder of Marsan is denied, Plaintiff will be

“forced to litigate in two different fora to bring [his] claims against all potential tortfeasors,

resulting in an inefficient use of judicial resources.” Wyant, 881 F. Supp. at 923. Because

permitting the joinder of Marsan and remanding would eradicate potential for multiple

litigation and ensure consistency in judgment, this factor weighs in favor of joinder. See

Juliano, 20 F. Supp. 2d at 576 (“Courts in [this] circuit have held that avoidance of multiple

litigation weighs in favor of joinder of a party, even if joinder will defeat diversity.”).

D. Plaintiff’s Motivation for the Amendment

        Fourth, CEM asserts that Plaintiff’s sole reason for seeking to join Marsan is to defeat

diversity jurisdiction. (Dkt. No. 53, Def.’s Br. at 4.) In response, Plaintiff argues that the




                                                                                                     7
      Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 8 of 9



joinder is motivated by recent discovery revealing Marsan’s potential liability for Plaintiff’s

alleged injury. (Dkt. No. 54, Pl.’s Br. at 4.)

        This Court has stated that “[w]here the other three factors are met, this Court is

required to remand the action to state court ‘unless a plaintiff seeks to add a non-diverse party

solely to destroy the court’s basis for diversity jurisdiction.’” Durstenberg, 2016 WL 750933,

at *2 (quoting Balfour v. Quest Diagnostics Inc., No 11cv4701 (JSR), 2012 WL 335666, at

*2 (S.D.N.Y. Feb. 1, 2012)). To determine a plaintiff’s motivation for joining a non-diverse

defendant, “courts typically look to the timing of the joinder, the circumstances of the case,

and whether there is a cause of action against the non-diverse defendant.” M.S.S. Const.

Corp., 2015 WL 6516861, at *7 (quoting Ruiz, 2010 WL 3322505, at *3). However, when “a

plaintiff discovers new information, subsequent to filing its complaint that warrants the

addition of new parties, courts have routinely held that no inference arises that the plaintiff

was motivated to join the defendant solely to defeat jurisdiction.” Cooper, 2014 WL

2738545, at *9 (quoting Ruiz, 2010 WL 3322505, at *3).

        Here, CEM provided Plaintiff with a copy of Marsan’s lease a week after it produced

Marsan as a witness for examination, and nine months after the inception of this suit – long

after the lease should have been produced in accordance with CEM’s Rule 26 discovery

obligations. Less than one month later, Plaintiff moved to join Marsan to this action.

Therefore, it appears that Plaintiff’s motivation is not a sole desire to destroy diversity, but

rather a desire to consolidate all potentially liable parties into one single action, thereby

increasing his chances of recovery. Durstenburg, 2016 WL 750933, at *2 (citing Vanderzalm

v. Sechrist Indus., Inc., 875 F. Supp. 2d 179, 186–87 (E.D.N.Y. 2012)) (“[T]hat a plaintiff is

motivated to destroy diversity will not necessarily weigh against joinder and remand where

the destruction of diversity is not to avoid to a federal forum, but rather to avoid multiple

litigations and promote judicial economy.”); Dieng v. Smith & Nephew Dyonics, Inc., No.



                                                                                                   8
      Case 1:18-cv-10249-CM-SN Document 55 Filed 06/16/20 Page 9 of 9



02cv8201 (RCC), 2003 WL 22240748, at *3 (S.D.N.Y. Sept. 29, 2003) (“[I]t is likely that

Plaintiff wishes to join all defendants who may have contributed to the injuries he claims to

have suffered in order to increase his chances of recovery and to expedite litigation.”);

Wyant, 881 F.Supp. at 923 (permitting joinder because plaintiffs were motivated “by a good

faith desire to seek recovery from those parties they contend are liable to them”).

Furthermore, CEM’s assertion alone that Plaintiff “wish[es] to add a new defendant solely to

destroy diversity,” Dkt. No. 53, Def.’s Br. at 4, is insufficient to defeat joinder. See Dieng,

2003 WL 22240748, at *3 (citing Soto v. Barnitt, No. 00 CIV. 3453 DLC, 2000 WL

1206603, at *3 (S.D.N.Y. Aug. 23, 2000)) (“Bald assertions or implications that a plaintiff is

motivated only to destroy diversity are insufficient proof of such motivation.”). Thus,

Plaintiff’s motivation for the motion to join Marsan as a non-diverse party weighs in favor of

granting joinder and remand.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to remand this matter to state court is

granted. The Clerk of the Court is directed to remove Docket No. 48 from the Court’s list of

pending motions and to close the file.

Dated: June 16, 2020


                                                   ____________________________________
                                                                      Chief Judge
BY ECF TO ALL COUNSEL




                                                                                                  9
